Evans, Judge:
This case involves 23 appeals to reappraisement from findings of value made by the appraiser. At an earlier hearing involving certain of the cases they were continued for one docket by the judge sitting at the trial and were set peremptorily. Thereafter, almost a year later, the cases, together with. several • others by the same importer, were again docketed for trial and a continuance was requested by plaintiff’s counsel, to which the attorney for the Government objected and the cases were ordered submitted.
Upon this record I find nothing to overcome the presumption of correctness attaching to the appraiser’s findings of value in each case. I therefore find that to be the value of the merchandise.
Judgment will be rendered accordingly. It is so ordered.